Affirmed as Modified and Opinion and Concurring Opinion filed April 27,
2021.




                                     In the

                    Fourteenth Court of Appeals

                             NO. 14-19-00337-CV

  CITIBANK N.A. AS TRUSTEE FOR NRZ PASS-THROUGH TRUST VI
     AND NEWREZ LLC F/K/A NEW PENN FINANCIAL LLP D/B/A
         SHELLPOINT MORTGAGE SERVICING, Appellants

                                       v.

                           PECHUA, INC., Appellee

                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2016-83417

                          CONCURRING OPINION

      I join the court’s opinion and concur only to suggest the Supreme Court of
Texas promulgate a Texas Rule of Civil Procedure like Texas Rule of Appellate
Procedure 8.

      Rule 8 was promulgated to resolve the issues with notices of appeals that
were filed during the pendency of the title 18, United States Code, section 362
automatic stay in bankruptcy and the supreme court’s caselaw that an action taken
in violation of the automatic stay is void, not merely voidable. 18 U.S.C. § 362; see
Continental Casing Corp. v. Samedan Oil Corp., 751 S.W.2d 499, 501 (Tex. 1988)
(action taken in violation of automatic stay is void, not merely voidable ); Chunn v.
Chunn, 929 S.W.2d 490, 493 (Tex. App.—Houston [1st Dist.] 1996, order), disp.
on merits, No. 01-95-00202-CV, 1999 WL 626733 (Tex. App.—Houston [1st
Dist.] Aug. 19, 1999, pet. denied) (judicial actions taken against debtor in violation
of automatic stay are void, not voidable); Raley v. Lile, 861 S.W.2d 102, 104–05
(Tex. App.—Waco 1993, writ denied) (automatic bankruptcy stay does not toll
appellate timetable); Nautical Landings Marina, Inc. v. First Nat’l Bank, 791
S.W.2d 293, 296 (Tex. App.—Corpus Christi 1990, writ denied) (appeal bond filed
during pendency of stay was void). Because caselaw had concluded there was no
state law that tolled the filing of the notice of appeal and that title 18, United States
Code, section 108(c)(2) provided the only extension of time, the supreme court
promulgated Texas Rule of Appellate Procedure 8 to provide an explicit
suspension of state-court appellate proceedings over and above the automatic stay
in bankruptcy until “the appellate court reinstates or severs the appeal in
accordance with federal law.” Tex. R. App. P. 8.2; see 18 U.S.C. § 108(c)(2).

      While I join the court in holding there is common-law tolling in this
trial-court proceeding, there is an underlying problem that a debtor in bankruptcy is
not likely to pay state trial-court counsel to monitor the bankruptcy proceeding and
take timely action once the automatic stay in bankruptcy no longer applies. This is
a trap, and one that could be addressed in trial-court proceedings as it was in
appellate proceedings with Rule 8.


                                         /s/       Charles A. Spain
                                                   Justice

Panel consists of Justices Wise, Bourliot, and Spain. (Bourliot, J., majority.)

                                               2